                                          Case 4:21-cv-05401-YGR Document 16 Filed 07/27/21 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MARIN COUNTY LOCAL OF THE                         Case No. 21-cv-5401-YGR
                                         CALIFORNIA HOMELESS UNION, ET AL.
                                   5                                                       ORDER GRANTING IN PART AND DENYING
                                                        Plaintiffs,                        IN PART MOTION TO MODIFY TRO;
                                   6                                                       MODIFYING BRIEFING REGARDING ORDER
                                                  v.                                       TO SHOW CAUSE; SETTING EVIDENTIARY
                                   7                                                       HEARING; REFERRING TO MAGISTRATE
                                         CITY OF NOVATO, ET AL.,                           JUDGE ILLMAN FOR SETTLEMENT
                                   8                                                       CONFERENCE
                                                        Defendants.
                                   9                                                       Re: Dkt. No. 13

                                  10

                                  11          By Order dated July 15, 2021, the Court granted plaintiffs’ ex parte application for a

                                  12   temporary restraining order enjoining defendants from: (a) enforcing Novato Municipal Code
Northern District of California
 United States District Court




                                  13   Sections 7-11, 7-12, 14-20.5, and 14-20.7 until further of the Court; and (b) closing Camp

                                  14   Compassion at Lee Gerner Park or otherwise removing those encamped therein (“the Order”).

                                  15   (Dkt. No. 8.) On July 23, 2021, defendants filed a motion to modify the Order. (Dkt. No. 13.)

                                  16          Having carefully considered the briefing and arguments submitted on the motion, and for

                                  17   the reasons stated on the record at the July 26, 2021 hearing, the Court GRANTS IN PART AND

                                  18   DENIES IN PART the motion. The Order remains in effect and the Court clarifies and modifies as

                                  19   follows:

                                  20          1. The Court confirms that defendants may offer voluntary placement at alternative

                                  21              facilities. The Court understands that the current plan is to offer space at the New

                                  22              Beginning Center or, if the New Beginnings Center has no available beds, Homeward

                                  23              Bound’s Kerner shelter in San Rafael. This offer is intended to be made to persons

                                  24              currently encamped at Lee Garner Park, including offering transportation and storage

                                  25              of personal property. Defendants are not limited in their options to provide

                                  26              alternatives, but until otherwise ordered, persons may not be removed if the offer is

                                  27              declined. Plaintiffs shall be prepared to explain any refusal to accept placement.
                                              2. The City may enforce Municipal Code Section 14-20.5 throughout the City, as long as
                                  28
                                          Case 4:21-cv-05401-YGR Document 16 Filed 07/27/21 Page 2 of 2




                                   1               the same is not enforced selectively against persons currently encamped at Lee Garner

                                   2               Park; and

                                   3           3. The Court confirms that the Order does not prohibit the City from arresting or

                                   4               detaining and, if appropriate, removing any person within Lee Gerner Park who

                                   5               commits a crime independent of camping, sitting, lying, or sleeping at the Park.

                                   6           The remaining modifications requested by defendants are hereby DENIED as they would

                                   7   alter the status quo. See GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1210 (9th Cir. 2000)

                                   8   (“The status quo ante litem refers not simply to any situation before the filing of a lawsuit, but

                                   9   instead to ‘the last uncontested status which preceded the pending controversy[.]’”) (quoting

                                  10   Tanner Motor Livery, Ltd. v. Avis, Inc., 316 F2d 804, 809 (9th Cir. 1963)).

                                  11           It is further ordered that the current briefing schedule regarding the Order to Show Cause is

                                  12   MODIFIED such that plaintiffs’ reply is now due Monday, August 2, 2021. In addition, the Court
Northern District of California
 United States District Court




                                  13   SETS an evidentiary hearing beginning August 9, 2021 at 12:00 p.m. until 3:30 p.m. and, if

                                  14   necessary, shall continue on August 10, 2021 beginning at 9:00 a.m. until 1:00 p.m. The Court

                                  15   shall advise the parties whether the evidentiary hearing will be taken off calendar upon its review

                                  16   of the briefing.

                                  17           It is further ordered that the matter is REFERRED to Magistrate Judge Robert Illman for

                                  18   settlement purposes.

                                  19           This Order terminates Docket Number 13.

                                  20           IT IS SO ORDERED.

                                  21   Dated: July 27, 2021

                                  22                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  23                                                    UNITED STATES DISTRICT COURT JUDGE
                                  24
                                       CC: MAGREF EMAIL
                                  25       MJ ROBERT ILLMAN
                                  26

                                  27

                                  28
                                                                                         2
